DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 06-30-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-30-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purves (U.S. Pub. 2018/0214050).
Regarding claim 1, Purves discloses (Figs. 1-5) an apparatus for collecting a breath sample (see par. [0029]), comprising:
a breath input interface 4 [0033] configured to receive exhaled breath [0033];
a container 20a [0040] connected to the breath input interface 4 (as shown in Fig. 1) for receiving at least some of the exhaled breath [0040], the container having a cavity 22 [0040] with a volume that is controllable (via piston 24/25: see Fig. 1; [0042], [0055]); and
at least one controller 200 [0055] configured to control the volume of the cavity (by retracting the piston: [0055]) to increase at a volume increase rate (volumetric rate: [0055]) that is at most equal to a flow rate of the exhaled breath received by the breath input interface (i.e. less than the total exhalation flow rate: [0055]).

Regarding claim 2, Purves discloses (Figs. 1-5) a breath intake conduit of a first conduit system extends from the breath input interface 4 and towards the container 20a (as shown in Fig. 1), and wherein an exhaust conduit “Le” [0043] of the first conduit system branches from the breath collecting portion 4 at a first end thereof (as shown in Fig. 1) and has an outlet at a second end thereof (either 3 or 3’: see Fig. 1; [0036]-[0037]).

Regarding claim 3, Purves discloses (Figs. 1-5) a flow meter 6 [0034] positioned to measure a flow rate along the exhaust conduit “Le” (as shown in Fig. 1).

Regarding claim 4, Purves discloses (Figs. 1-5) the volume increase rate of the volume of the container 20a is proportional to the flow rate along the exhaust conduit [0055].
Regarding claim 5, Purves discloses (Figs. 1-5) the volume of the container 20a is directly mechanically controllable by the at least one controller 200 (via piston 24/25: see Fig. 1; [0042], [0055]).

Regarding claim 6, Purves discloses (Figs. 1-5) the container 20a comprises a piston chamber 22 having an actuatable piston 24/25 positioned therein (as shown in Fig. 1), a position of the piston 24/25 in the piston chamber 22 defining the volume of a cavity (as shown in Figs. 3A-3B; [0055]).

Regarding claim 7, Purves discloses (Figs. 1-5) a valve 2 [0033] positioned to control travel of the exhaled breath to the piston chamber [0033] (as shown in Fig. 1).

Regarding claim 8, Purves discloses (Figs. 1-5) at least one sorbent tube 30 [0045] connected to the container (as shown in Fig. 1), wherein the at least one controller 200 is configured to control the valve 2 to close and control actuation of the piston 24/25 to impel the breath in the cavity through the at least one sorbent tube 30 [0057].

Regarding claim 12, Purves discloses (Figs. 1-5) a valve 2 positioned to control travel of the exhaled breath to the piston chamber 22 (as shown in Fig. 1).

Regarding claim 13, Purves discloses (Figs. 1-5) a metering device 8 [0034] positioned to determine a constituent level in the exhaust conduit [0034], and wherein the at least one controller 200 is configured to determine if the constituent level is within a constituent level target range [0034]/[0055], determine if a change rate in the constituent level is within a constituent level change rate target range (i.e. stabilized at or above a threshold: [0055]), and
control the valve 2 to open at least partially [0035] based on whether the constituent level is within the constituent level target range [0034]-[0035] and the change rate is within the constituent level change rate target range (i.e. stabilized at or above a threshold: [0055]).

Regarding claim 14, Purves discloses (Figs. 1-5) the metering device 8 is a capnometer [0034], the constituent level is a carbon dioxide level [0034], the constituent level target range is a carbon dioxide level target range [0034]/[0055], and the constituent level change rate target range is a carbon dioxide level change rate target range (i.e. CO2 stabilized at or above a threshold: [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852